Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 	Claims 4-23 are pending in the application. Claims 4-23 are rejected as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7,10-16,19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanski 2008/0172843 in view of Stephens, Jr 4,951,361.
In regard to claim 4, with reference to Figures 2,4A, 4B,5A,5B and 6, Shimanski ‘843 disclose a strap (10) capable of attachment to a support cord of a shade for holding up a rolled up portion of the shade, the strap comprising: 
A strap body (30) comprising a top end with a top loop (shown in Figure 4B), and a bottom end with a bottom loop.
A first connector (20, top) removably coupled to the top loop of the strap body (30).
A second connector (20, bottom) receiving the bottom loop of the strap body (30) and configured to be attached to the support cord of the shade.  
Shimanski ‘843 fails to disclose: 
The first connector comprising a substantially circular ring portion, and a cord engagement projection comprising a substantially linear portion, the cord engagement projection being configured to secure the support cord of the shade between the substantially linear portion and the substantially circular ring portion of the first connector, wherein the substantially linear portion lies substantially tangent to the circular ring portion, abuts the substantially circular ring portion, and is substantially coplanar with the circular ring portion.
With reference to Figure 12, Stephens, Jr. ‘361 discloses: 
The connector  comprising a substantially circular ring portion (shown below), and a cord engagement projection comprising a substantially linear portion (43), the cord engagement projection being configured to secure the support cord of the shade between the substantially linear portion (43) and the substantially circular ring portion of the first connector, wherein the substantially linear (43) portion lies substantially tangent to the circular ring portion, abuts the substantially circular ring portion, and is substantially coplanar (in the direction towards 42) with the circular ring portion.

    PNG
    media_image1.png
    324
    451
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimanski ‘843 to make the first connector as taught by Stephens, Jr. ‘361 in order to provide a connector that is squeezable to open for use, but returns to a closed position preventing removal when not squeezed. (column 3, lines 54-67)
As best understood, in regard to claim 14, with reference to Figures 2,4A, 4B,5A,5B and 6, Shimanski ‘843 discloses a strap (10) capable of attachment to a support cord of a shade for holding up a rolled up portion of the shade, the strap comprising: 
A strap body (30) comprising a top end with a top loop (shown in Figure 4B), and a bottom end with a bottom loop.
A first connector (20, top) removably coupled to the top loop of the strap body (30).
A second connector (20, bottom).
Shimanski ‘843 fails to disclose: 
The first and second connectors each comprising a substantially circular ring portion, and a cord engagement projection comprising a substantially linear portion that is substantially tangent to the circular ring portion, abuts the substantially circular ring portion, and lies substantially coplanar with the circular ring portion, the cord engagement projection being configured to secure the support cord of the shade between the substantially linear portion and the substantially circular ring portion of the first connector, wherein the substantially linear portion lies, 
Stephens, Jr. ‘361 discloses: 
The first and second connectors each comprising a substantially circular ring portion (shown above), and a cord engagement projection comprising a substantially linear portion (43) that is substantially tangential to the circular ring portion, abuts the substantially circular ring portion, and lies substantially coplanar (in the direction towards 42) with the circular ring portion, the cord engagement projection being configured to secure the support cord of the shade between the substantially linear portion (43) and the substantially circular ring portion of the first connector. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimanski ‘843 to make the first connector as taught by Stephens, Jr. ‘361 in order to provide a connector that is squeezable to open for use, but returns to a closed position preventing removal when not squeezed. (column 3, lines 54-67)
In regard to claim 20, Shimanski ‘843 discloses a strap (10) capable of attachment to a support cord of a shade for holding up a rolled up portion of the shade, the strap comprising: 
A strap body (30) comprising a top end with a top loop (shown in Figure 4B), and a bottom end with a bottom loop.
A first connector (20, top) removably coupled to the top loop of the strap body.
A second connector (20, bottom) receiving the bottom loop of the strap body and configured to be attached to the support cord of the shade.  
Shimanski ‘843 fails to disclose: 
The first connector formed from a length of material comprising a substantially circular ring portion.
The length of material extends from the substantially circular ring portion to form a cord engagement loop and extends from the cord engagement loop to form a substantially linear portion that is substantially tangential to the substantially circular ring portion, abuts the substantially circular ring portion, and lies substantially coplanar with the substantially circular ring portion and is configured to guide the support cord between the substantially linear portion and the substantially circular ring portion into the cord engagement loop.
Stephens, Jr. ‘361
The connector formed from a length of material comprising a substantially circular ring portion (shown above), and the length of material extends from the substantially circular ring portion to form a cord engagement projection comprising a substantially linear portion (43) that is substantially tangent to the circular ring portion, abuts the substantially circular ring portion, and lies substantially coplanar (in the direction towards 42) with the circular ring portion, the cord engagement projection being configured to secure the support cord of the shade between the substantially linear portion (43) and the substantially circular ring portion of the first connector, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimanski ‘843 to make the first connector as taught by Stephens, Jr. ‘361
 in order to provide a device that allows an easy to operate, yet secure connection. (column 2, lines 56-66)
In regard to claims 5 and 15, Shimanski ‘843 discloses:
Wherein the first connector and second connectors (20) comprise a length of metal wire. (paragraph [0033])
Shimanski ‘843 fails to disclose:
Galvanized metal wire.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimanski ‘843 to make the metal wire be galvanized in order to provide a measure of rust protection to the metal in order to prolong the lifespan of the device. See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
In regard to claim 6 Shimanski ‘843 fails to disclose: 
The galvanized metal wire comprises a thickness between about 0.03 inches to 0.04 inches.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a wire with a thickness between about .03 and .04 in order to provide minimum weight with acceptable strength for the device to be secured. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
See Also MPEP 2144.04 IV, A, Changes in Size/Proportion. 
In regard to claim 7, Shimanski ‘843 as modified by Stephens, Jr. ‘361 discloses:
Wherein the galvanized (as obvious above) metal wire extends from the substantially circular ring portion (taught by Stephens, Jr. ‘361) to form a cord engagement loop (curved portion between ring and 43, Stephens, Jr. ‘361) and extends from the cord engagement loop to the substantially linear portion (43, Stephens, Jr. ‘361).  
In regard to claims 10-13, Shimanski ‘843 discloses: 
Wherein the strap (10) is flexible and sized to extend from a front side of the shade to a rear side of the shade around the rolled up portion of the shade (figure 2).
Wherein the second connector (20, bottom) is identical to the first connector (20, top).  
Wherein the second connector (20, bottom) comprises a ring (24) for removably receiving the bottom loop of the strap body and a clip (28) for removably attaching to the support cord of the shade. 
Wherein the second connector comprises a clip (28)
In regard to claim 16, Shimanski ‘843 as modified by Stephens, Jr. ‘631 discloses:
Wherein the galvanized metal wire of the first connector (20, top Shimanski ‘843) extends from the first substantially circular ring portion (of Stephens, Jr. ‘631)  to form a first cord engagement loop (curved portion between ring and 43, Stephens, Jr. ‘361) and extends from the first cord engagement loop to the first substantially linear portion (43, Stephens, Jr. ‘631), and wherein the galvanized metal wire of the second connector (20, bottom Shimanski ‘843) extends from the second substantially circular ring portion (of Stephens, Jr. ‘631) to form a second cord engagement loop (curved portion between ring and 43, Stephens, Jr. ‘361) and extends from the second cord engagement loop to the second substantially linear portion (43, Stephens, Jr. ‘631).  
In regard to claim 19, Shimanski ‘843 discloses: 
Wherein the strap (10) is flexible and sized to extend from a front side of the shade to a rear side of the shade around the rolled up portion of the shade.  
In regard to claims 22-23, Shimanski ‘843 discloses:
Wherein the second connector (20, bottom) is identical to the first connector (20, top). 
Wherein the second connector (20, bottom) comprises a hook (84).

Claim(s) 8,9,17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanski 2008/0172843 and Stephens, Jr 4,951,361 as applied to claims 7,16 and 20 and further in view of Tempest 628,370.
In regard to claims 8, 17 and 21, Shimanski ‘843 as modified by Stephens, Jr. ‘361 fails to disclose: 
Wherein the galvanized metal wire extends from the substantially linear portion away from the substantially circular ring portion away from the substantially circular ring portion to form an upper loop.  
Tempest ‘370 discloses: 
Wherein the wire extends from the substantially linear portion away from the substantially circular ring portion (2) to form an upper loop (8).  

    PNG
    media_image2.png
    162
    268
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Shimanski ‘843/Stephens, Jr. ‘361 to include the upper loop as taught by Tempest ‘370 in order to provide a location to mount other fastening elements. 
In regard to claims 9 and 18, Shimanski ‘843/Stephens, Jr. ‘361/Tempest ‘370 fails to disclose:
An axial length defined by a distance from a bottom of the substantially circular ring portion to a top of the upper loop comprises between about 0.8 inches to 0.9 inches.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an axial length from a bottom of the ring portion to a top of the upper look be between .8 to .9 inches in order to be used on devices that are somewhat small. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
See Also MPEP 2144.04 IV, A, Changes in Size/Proportion
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Stephens, Jr. ‘361 teaches the claimed linear portion lying substantially tangent to the circular ring portion, abutting the circular ring portion and substantially coplanar with the circular ring portion as is now claimed.
Conclusion         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634